DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 12/30/2021.
Status of the Claims
Claims 1, 9 and 10 have been amended. Claims 1-10 are pending in the application.
Examiner’s Remarks
Claim 1 have been amended with additional limitations to recite as follow:
	

    PNG
    media_image1.png
    665
    865
    media_image1.png
    Greyscale

Response to Arguments
Regarding claims 1, 9 and 10.
A careful review interpretation of the pending amendment reveals that the current language requires identify a transmission route with a transmission delay time of the transmission path (pre-register) corresponding to the measurement delay time (measured).
A search has been conducted. A new prior art Pub. No: US 2002/0100006 A1 to Kosugi discloses (see fig. 11 and [0176]) selecting/identifying a path of a plurality of transmission paths depends (subject to) a delay registered in delay characteristic library for each path corresponding to an estimated (a measured) value of the transmission delay of each active path. 
Thus, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Dutti with the teaching of Kosugi to performs a static timing analysis using the delay characteristic library, whereby a transmission delay of a desired transmission path can be obtained, see [0127].

Thus, the rejection is as follow:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dutti et al. No.: US 2015/0304066 A1 hereinafter Dutti, in view of Kosugi US 2002/0100006

Regarding claim 1.  Dutti discloses a management device, see fig. 2, fig. 15; node, such as the NMS 70 (in management plane), for an optical transmission system provided with a transmission path in which each transmission route between first and second optical transmitting/receiving devices has a different transmission path length, fig. 2, fig. 15: paths for between nodes 11, 12 in the transmission communications network, such as Optical Transport Network (OTN); the management device comprising: 
                at least one memory configured to store instructions; and 
                at least one processor configured to execute the instructions to:                
                 collect route delay information indicating a transmission delay time for each of the transmission routes before start of operation of the optical transmission system and pre- register the route delay information, fig. 2, fig. 15 and [0114]-[0115]; Network Management System (NMS) 70 collecting path delay information within optical network by collecting path delay nodes and links, and collect a measurement delay time being a transmission delay time of the transmission path being measured by the first optical transmitting/receiving device, [0115]; delay measurement made by nodes collected/calculated by Network Management System (NMS) 70 (Dutti does not teach before start of operation of the optical transmission system and pre- register the route delay information).
Dutti does not explicitly disclose: pre-registering (or saving or acquiring in register before transmission/reception); 
identify a transmission route among the transmission routes, with a transmission delay time close to the measurement delay time as the transmission route corresponding to the measurement delay time,
Kosugi discloses pre-registering (or saving or acquiring in register before transmission/reception); identify a transmission route among the transmission routes, with a transmission delay time close to the measurement delay time as the transmission route corresponding to the measurement delay time, (see fig. 11 and [0176]) path delay preregistered in delay characteristic library; selecting/identifying a path of a plurality of transmission paths depends (subject to) a delay registered in delay characteristic library for each path corresponding to an estimated (a measured) value of the transmission delay of each active path. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Dutti with the teaching of Kosugi performs a static timing analysis using the delay characteristic library, whereby a transmission delay of a desired transmission path can be obtained.

Regarding claim 3.  Dutti discloses, wherein the collecting means the at least one processor is further configured to execute the instructions to instructs the first optical transmitting/receiving device to measure a transmission delay time of the transmission path, fig. 2, fig. 15 and [0114]-[0115]; Network Management System (NMS) 70 collecting path delay information within optical network by collecting path delay nodes and links.

Regarding claim 4. Dutti discloses, wherein a transmission delay time of the route delay information is a transmission delay time for each of the transmission routes being measured before start of operation of the optical transmission system or during the operation of optical the optical transmission system, fig. 2, fig. 15 and [0114]-[0115]; Network Management System (NMS) 70 collecting path delay information within optical network by collecting path delay nodes and links (during transmission/reception).

Regarding claim 5.  Dutti discloses, wherein a transmission delay time of the route delay information is a designed transmission delay time in a transmission path of the optical transmission system, fig.2 and fig. 15; a transmission delay time of the optical system.

Regarding claim 7.  Dutti discloses wherein the measurement delay time is a round-trip delay time between the first and second optical transmitting/receiving devices, [0054] delay can occur where forward traffic and reverse traffic (round-trip delay).

Regarding claim 9. Dutti discloses an identification method for a transmission route in an optical transmission system provided with a transmission path in which each transmission route between first and second optical transmitting/receiving devices has a different transmission path length, see fig. 2, fig. 15; node, such as the NMS 70 (in management plane), ig. 2, fig. 15: paths for between nodes 11, 12 in the transmission communications network, such as Optical Transport Network (OTN), the identification method comprising: 
                collecting route delay information indicating a transmission delay time for each of the transmission routes, before start of operation of the optical transmission system and pre- register the route delay information, fig. 2, fig. 15 and [0114]-[0115]; Network Management System (NMS) 70 collecting path delay information within optical network by collecting path delay nodes and links,  collecting a measurement delay time being a transmission delay time of the transmission path being measured by the first optical transmitting/receiving device [0115]; delay measurement made by nodes collected/calculated by Network Management System (NMS) 70.
  
Dutti does not explicitly disclose pre- register the route delay information; 
identifying a transmission route among the transmission routes, with a transmission delay time close to the measurement delay time as the transmission route corresponding to the measurement delay time,
Kosugi discloses pre-registering (or saving or acquiring in register before transmission/reception); identify a transmission route among the transmission routes, with a transmission delay time close to the measurement delay time as the transmission route corresponding to the measurement delay time, (see fig. 11 and [0176]) path delay preregistered in delay characteristic library; selecting/identifying a path of a plurality of transmission paths depends (subject to) a delay registered in delay characteristic library for each path corresponding to an estimated (a measured) value of the transmission delay of each active path. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Dutti with the teaching of Kosugi performs a static timing analysis using the delay characteristic library, whereby a transmission delay of a desired transmission path can be obtained.

Regarding claim 10. Dutti discloses a non-transitory computer readable recording medium storing a program that identifies a transmission route in an optical transmission system provided with a transmission path in which each transmission route between first and second optical transmitting/receiving devices has a different transmission path length, see fig. 2, fig. 15; node, such as the NMS 70 (in management plane), fig. 2, fig. 15: paths for between nodes 11, 12 in the transmission communications network, such as Optical Transport Network (OTN), the program causing a computer to 
               collect route delay information indicating a transmission delay time for each of the transmission routes, before start of operation of the optical transmission system and pre- register the route delay information, fig. 2, fig. 15 and [0114]-[0115]; Network Management System (NMS) 70 collecting path delay information within optical network by collecting path delay nodes and links,  collect a measurement delay time being a transmission delay time of the transmission path being measured by the first optical transmitting/receiving device,  [0115]; delay measurement made by nodes collected/calculated by Network Management System (NMS) 70 (Dutti does not teach before start of operation of the optical transmission system and pre- register the route delay information).
Dutti does not explicitly disclose pre- register the route delay information; 
identifying a transmission route among the transmission routes, with a transmission delay time close to the measurement delay time as the transmission route corresponding to the measurement delay time,
Kosugi discloses pre-registering (or saving or acquiring in register before transmission/reception); identify a transmission route among the transmission routes, with a transmission delay time close to the measurement delay time as the transmission route corresponding to the measurement delay time, (see fig. 11 and [0176]) path delay preregistered in delay characteristic library; selecting/identifying a path of a plurality of transmission paths depends (subject to) a delay registered in delay characteristic library for each path corresponding to an estimated (a measured) value of the transmission delay of each active path. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date to modify Dutti with the teaching of Kosugi performs a static timing analysis using the delay characteristic library, whereby a transmission delay of a desired transmission path can be obtained.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Dutti in view of Kosugi and further in view of Wakabayashi US (2016/0164760 A1).

Regarding claim 2. Dutti discloses the management device according to claim 1, wherein the first optical transmitting/receiving device includes a plurality of optical transponders and wherein the management device collects the measurement delay time measured by at least one of the optical transponders, [0054], [0054], the use of different wavelengths.
	However, Dutti as modified with Kosugi does not explicitly disclose optical transponders. 
                Wakabayashi discloses optical transponders. [0247]- [0253], measuring delay of each route using photoelectric conversion units/transponders.
                It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Dutti and Kosugi with Wakabayashi to provide radio signal and automatically transmitting a different signal.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Dutti in view of Kosugi and further in view of Kpodzo et al. (US 2013/0309975 A1) hereinafter Kpodzo.

Regarding claim 6. Dutti as modified with Kosugi does not explicitly disclose, wherein the optical transmission system includes a plurality of route switch on the transmission path, a transmission route of the transmission path is configured by a combination of individual routes between the first optical transmitting/receiving device, the second optical.
Kpodzo discloses, the route delay information includes the transmission route, a route configuration of the transmission route, and a total delay time for each of the transmission paths, [0061]-[0063]; individually attenuated and/or individually delayed route for each of a plurality of individual routes/paths, and the total delay time is a total of designed transmission delay times of the individual routes constituting the transmission route, [0061]-[0063]; routes/paths, combined or controlled to achieved route configuration for the desired route (total path delay).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Dutti and Kosugi and Kpodzo to maintain a desired level of transmission through individually attenuated and/or individually delayed route for each of a plurality of individual routes/paths, see [0061]-[0063].

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Dutti in view of Kosugi and further in view of Sirotkin (US 2015/0016413 A1).

Regarding claim 8. Dutti as modified with Kosugi does not explicitly disclose, wherein the optical transmission system includes function a function adder on a transmission route.
                Sirotkin discloses wherein the optical transmission system includes function a function adder on a transmission route, Fig. 1, [0088], controller had added delay function.
               Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Dutti and Kosugi with Sirotkin to provide lawful interception, see the Abstract of Sirotkin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/03/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414